 

Exhibit 10.1

 



DEED IN LIEU OF FORECLOSURE AGREEMENT

 

This Deed in Lieu of Foreclosure Agreement (“Agreement”) is made as of the ___
day of March, 2018, by and among ENERJEX KANSAS, INC. (f/k/a Midwest Energy,
Inc.), a Nevada corporation (“EnerJex Kansas”), BLACK RAVEN ENERGY, INC., a
Nevada corporation (“Black Raven”), WORKING INTEREST, LLC, a Kansas limited
liability company (“Working Interest”), ADENA, LLC, a Colorado limited liability
company (“Adena”), KANSAS HOLDINGS, LLC, a Delaware limited liability company
(“Kansas Holdings”) and BLACK SABLE ENERGY, LLC, a Texas limited liability
company (“Black Sable”; together with EnerJex Kansas, Black Raven, Working
Interest, Adena and Kansas Holdings, individually, a “Borrower” and
collectively, the “Borrowers”), ENERJEX RESOURCES, INC., a Nevada corporation
(“Guarantor”) (Borrowers and Guarantor are hereinafter sometimes jointly
referred to as the “Obligors”), PASS CREEK RESOURCES LLC, a Delaware limited
liability company (“Pass Creek”) and CORTLAND CAPITAL MARKET SERVICES LLC, a
Delaware limited liability company, in its capacity as administrative agent
(“Administrative Agent”) under the Credit Agreement (as hereinafter defined).

 

RECITALS:

 

A.                The owners of the oil and gas leases and the associated
property affixed to the surfaces of the real property as legally described in
Exhibits A-1 to A-3 attached hereto (collectively, the “Sites”) are each a
Borrower under the Credit Agreement (as hereafter defined). The Sites have been
improved with certain oil and gas extraction equipment and infrastructure
(collectively, the “Improvements”; the Sites and the Improvements are
hereinafter sometimes collectively referred to as the “Real Properties”). The
Real Properties, together with all personal property of any Borrower relating
thereto, are hereinafter referred to as the “Properties”.

 

B.                 Pass Creek provided a term loan in the original principal
amount of Four Million Five Hundred Thousand and 00/100 Dollars ($4,500,000.00)
(the “Loan”) to Borrowers, which Loan is evidenced, secured or otherwise
governed, in part, by the following documents:

 

(1)               that certain Second Amended and Restated Credit Agreement
dated as of May 10, 2017 (the “Original Credit Agreement”) by and among
Borrowers, Pass Creek and Administrative Agent, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of December
22, 2017 (the “First Amendment”; together with the Original Credit Agreement and
as further amended, modified or supplemented from time to time, collectively,
the “Credit Agreement”) by and among Borrowers, Guarantor, Pass Creek and
Administrative Agent (capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement);

 

(2)               that certain Amended and Restated Note dated as of May 10,
2017 (the “Original Note”) made by Borrowers and payable to the order of Pass
Creek in the principal amount of Four Million Five Hundred Thousand and 00/100
Dollars ($4,500,000.00), as amended by that certain Second Amended and Restated
Note dated as of December 22, 2017 (the “Amended Note”; together with the
Original Note and as further amended, modified or supplemented from time to
time, collectively, the “Note”) made by Borrowers and payable to the order of
Pass Creek in the principal amount of Four Million Eight Hundred Thousand and
00/100 Dollars ($4,800,000.00);

 

(3)               those certain mortgages as described on Exhibit B attached
hereto and made a part hereof (as amended, modified or supplemented from time to
time, collectively, the “Mortgages”);

 



 

 

 

(4)               that certain Guaranty of Recourse Carveouts dated as of May
10, 2017 (as further amended, modified or supplemented from time to time, the
“Guaranty”) by Guarantor in favor of Administrative Agent for the ratable
benefit of the Administrative Agent and the Banks; and

 

(5)               the other Loan Documents (as defined in the Credit Agreement).

 

The Credit Agreement, Note, Mortgages and all other documents which evidence,
guarantee or secure the Loan or were otherwise executed in connection therewith,
all as may have been modified, supplemented, restated or replaced from time to
time, are hereinafter collectively referred to as the “Loan Documents.”

 

C.                 Pass Creek is the current holder of the Note.

 

D.                Guarantor has executed and delivered that certain Promissory
Note dated as of May 10, 2017 (the “Guarantor Note”), made by Guarantor payable
to the order of Pass Creek in the principal amount of One Hundred Five Thousand
Eight Hundred Five and 74/100 Dollars ($105,805.74).

 

E.                 As of March 20, 2018, the amount of principal and interest
due with respect to the Loan under the Loan Documents was $5,199,917.07 of which
$4,537,124.04 was unpaid principal of the Note and $662,793.03 was accrued and
unpaid interest on the unpaid principal of the Note calculated at the applicable
rate under the Credit Agreement.

 

F.                  The Borrowers have informed Pass Creek and Administrative
Agent that on or about March 23, 2018, the merger of AgEagle Merger Sub, Inc., a
Nevada corporation and wholly-owned subsidiary of Guarantor, into AgEagle Aerial
Systems, Inc., a Nevada corporation, shall be consummated pursuant to that
certain Agreement and Plan of Merger dated as of October 19, 2017 among such
parties and Bret Chilcott (the “Merger Event”).

 

G.                The Loan matures no later than March 26, 2018 (the “Maturity
Date”) and in order to avoid the cost, expense, time and inconvenience involved
in defending foreclosure actions on the Loan, the Obligors have requested that
Administrative Agent and Pass Creek, subject to the terms and conditions set
forth in this Agreement, enter into a deed in lieu transaction whereby Obligors
shall convey or cause to be conveyed to Pass Creek (or its designee) all of the
Obligors’ right, title and interest in and to the Properties (the “Deed In Lieu
Transaction”) and accept the Deed In Lieu Documents (as hereinafter defined).

 

H.                As a condition precedent to the Merger Event, the Deed In Lieu
Documents shall be delivered to Holland & Knight LLP (“H&K”), as counsel to the
Administrative Agent and Pass Creek.

 

I.                    In connection with the Deed In Lieu Transaction, the
Administrative Agent and Pass Creek shall execute and deliver to H&K, a release
and covenant not to sue (the “Release and Covenant”) with respect to the
Borrowers’ and Guarantor’s respective obligations and liabilities under the Loan
and the Loan Documents (but specifically excluding the Excluded Obligations (as
defined hereinafter)) and subject to and conditioned upon the terms, provisions
and conditions set forth in this Agreement. In the event that the Deed In Lieu
Transaction is consummated in accordance with this Agreement and the Deed In
Lieu Documents, then Administrative Agent and Pass Creek shall direct H&K to
release the Release and Covenant to Borrowers.

 



J.                   Subject to the conditions set forth in this Agreement,
Administrative Agent and Pass Creek have agreed to accept the conveyance of the
Properties to avoid the necessity of litigation, foreclosure and the delays
associated therewith and Administrative Agent and Pass Creek acknowledge a
direct benefit in this regard.

 

 2 

 

 

K.                The Obligors and Pass Creek are of the good faith opinion that
the value of the assets transferred pursuant to the Deed in Lieu Documents and
the Release and Covenant constitute fair consideration for the Properties.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby mutually acknowledged, the parties hereto
hereby agree as follows:

 

1.                   Incorporation of Recitals. The foregoing Recitals are
hereby incorporated into the body of this Agreement as if fully set forth
herein.

 

2.                   Transfers; Consideration.

 

(a)                Upon the occurrence of the Merger Event, the Deed In Lieu
Documents and all other documents (other than the Release and Covenant) held by
H&K in accordance with the terms and conditions of the Closing Instructions (as
defined hereinafter) shall, as applicable, be immediately recorded or delivered
to Pass Creek upon the written notice to H&K by Administrative Agent, at the
direction of Pass Creek (the “Transfer”). In addition to the foregoing, if the
Deed in Lieu Transaction is effectuated (including, without limitation, the
successful recording of the Warranty Deeds in each of Linn County, Kansas,
Greenwood County, Kansas and Woodson County, Kansas), then the Administrative
Agent shall, at the direction of Pass Creek, instruct H&K in writing to deliver
the Release and Covenant to the Obligors.

 

(b)                The Obligors agree to the Transfer to Pass Creek or Pass
Creek’s designee, and Pass Creek agrees to accept or cause its designee to
accept, all of each Borrower’s right, title and interest in the Properties (as
applicable) free of any right of redemption or any other right or interest of
anyone other than Pass Creek (or Administrative Agent) claiming by, under or
through the Obligors, but such conveyance shall be subject to the encumbrances
expressly agreed to by Pass Creek (the “Permitted Title Matters”), the Leases
(as hereinafter defined) and the Loan Documents, in each case, in accordance
with the terms of this Agreement. If effectuated in accordance with the terms
hereof, the Transfer shall occur on the date specified in the applicable notice
to H&K (the “Closing Date”) in accordance with the terms and conditions of the
Closing Instructions at the offices of H&K (through delivery of such deeds, bill
of sale, assignments and other transfer documents as Pass Creek or its designee
may reasonably require, in the forms attached hereto as Exhibit E).

 

(c)                Concurrent herewith, the parties hereto shall execute and
deliver the documents described in Exhibit C attached hereto (the “Deed In Lieu
Documents”) and deposit fully executed originals of such documents with H&K, in
accordance with the terms of the Closing Instructions to (i) facilitate the
Transfer of the Properties to Pass Creek or its designee, as applicable, and
(ii) otherwise more fully express the agreements of the parties relating to such
Transfer (such documents listed on Exhibit C and all other documents delivered
by Obligors pursuant to this Agreement, the “Closing Documents”).

 

(d)                Concurrent herewith and as a condition precedent to this
Agreement, Guarantor shall execute and deliver to H&K that certain Promissory
Note dated as of even date herewith (the “DIL Note”) made by Guarantor payable
to the order of Pass Creek in the amount of One Hundred Twenty-Five Thousand
Five Hundred Fifty-Five and 97/100 Dollars ($125,555.97).

 



 3 

 

 

(e)                The consideration given by Pass Creek and/or received by the
Obligors in connection with the Transfer of the Properties by the Obligors to
Pass Creek or its designee, as applicable, includes, without limitation, (a) the
cost savings to the Obligors of not having to engage in legal proceedings
relating to the exercise of remedies under the Mortgages by Administrative Agent
or Pass Creek and (b) the Release and Covenant to be delivered to the Obligors
by Administrative Agent and Pass Creek. The consideration received by Pass Creek
or its designee, as applicable, in connection with the Transfer of the
Properties to Pass Creek or its designee includes, without limitation, the cost
savings and the savings of time, delay and inconvenience that would be involved
in pursuing a foreclosure action.

 

3.                   Closing Instructions. The consummation of the transactions
contemplated hereunder (the “Closing”) shall occur on the Closing Date pursuant
to the Closing Instructions in substantially the form of Exhibit F attached
hereto (the “Closing Instructions”) executed by the Obligors, Pass Creek,
Administrative Agent and H&K.

 

4.                   Closing Costs. The parties hereby agree that:

 

(a)                Borrowers shall pay to Pass Creek and Administrative Agent
all out-of-pocket expenses accrued or incurred by either Pass Creek or
Administrative Agent on or before the date hereof (including all reasonable
fees, charges and disbursements of counsel to either Pass Creek or
Administrative Agent (directly to such counsel if requested)) plus such
additional amounts of such fees, charges and disbursements as shall constitute
its estimate of such reasonable fees, charges and disbursements incurred or to
be incurred through the closing proceedings; provided that such estimate shall
not thereafter preclude a final settling of accounts between Borrowers and
either Pass Creek or Administrative Agent; and

 

(b)                there shall be no credits or prorations for real estate taxes
or other customarily prorated expenses relating to the Properties at Closing, as
Pass Creek shall take title to the Properties subject to all such real estate
taxes and other expenses and with the full benefit of any prepaid expenses or
deposits.

 

5.                   Reserved.

 

6.                   Representations, Warranties and Covenants.

 

(a)                Each Obligor hereby represents and warrants to Administrative
Agent and Pass Creek that each Obligor (as applicable) has delivered to
Administrative Agent all of the following on or before the date hereof: all
essential data, correspondence, documents, agreements, waivers, notices,
applications and other records in respect to the Properties and relating to
transactions with taxing authorities, governmental agencies, utilities, vendors
and others with whom Pass Creek (or its designee) may be dealing subsequent to
Closing.

 

(b)                Each Obligor hereby further represents and warrants to
Administrative Agent and Pass Creek as of the date of the execution and delivery
hereof as follows (which representations and warranties shall be deemed to be
re-made as of the Closing Date):

 

(i)                 This Agreement and the Closing Documents to be executed by
the Obligors have been duly authorized, executed and delivered by the Obligors
and are legal, valid and binding obligations and are enforceable in accordance
with their respective terms except as may be limited by Debtor Relief Laws or by
general equitable principles, and do not violate any provisions of any agreement
executed by or otherwise affecting any of the Obligors or the Properties other
than the Loan Documents.

 



 4 

 

 

(ii)               Borrowers are the owners of fee simple title to the
Properties (as applicable), subject only to the Permitted Title Matters. The
Transfer of the Properties is made voluntarily by the Obligors with no intent to
defraud any creditors of the Obligors. Obligors are fully represented by counsel
in connection with the negotiation of this Agreement, and the transactions
contemplated hereunder are the free and voluntary act of Obligors and such
actions were not made under duress.

 

(iii)             None of the Obligors has received any written notice from any
governmental authority of any violation of any law, zoning ordinance, code or
regulation affecting the Properties which has not heretofore been cured. There
are no actions, suits, proceedings, judgments, orders, decrees, pending or
outstanding, or to the Obligors’ knowledge, threatened against the Properties,
which could adversely affect the validity or enforceability of the transactions
contemplated hereunder. None of the Obligors have any construction contracts
related to any of the Properties.

 

(iv)              All financial and operating statements furnished to Pass Creek
or Administrative Agent by the Obligors in connection with the transactions
described in this Agreement are true and correct in all material respects and
fairly present the financial posture of the parties or property described
therein as of the period therein described and do not omit to state any material
liability, contingent or otherwise, or any facts necessary thereto, the omission
of which would be materially misleading as of the date furnished to Pass Creek
or Administrative Agent, as applicable.

 

(v)                A true, complete and correct list of all of the all leases,
subleases and rental agreements affecting the Real Properties (the “Leases”) is
set forth on Exhibit G attached hereto. The Leases constitute all of the leases
and tenancies in respect to the Real Properties; the Leases contain no options
to purchase in favor of any tenant thereunder; Borrowers, as lessors under such
Leases (as applicable), are not in monetary default thereunder and, to the best
knowledge of Borrowers, the lessees under such Leases are not in material
default thereunder and have no material claims or rights of setoff against
Borrowers. Except as otherwise set forth on Exhibit G, all payments due to be
made to any Borrower pursuant to the Leases are current. The Obligors have
delivered to Pass Creek original or copies of all of the Leases. Exhibit G
accurately sets forth all unapplied security deposits made by the tenants under
the Leases and there are no unapplied security deposits other than those set
forth on Exhibit G and all unapplied security deposits shall be delivered to
Pass Creek at Closing.

 

(vi)              A true, complete and correct list of all maintenance, service
and operating agreements and other agreements affecting the Real Properties is
set forth on Exhibit H attached hereto (collectively, the “Service Agreements”)
and there are no monetary defaults thereunder except for such defaults as are
specifically described on Exhibit H hereto, each of which shall be remedied by
the Obligors on or before the Closing Date. The Obligors have delivered to Pass
Creek originals or copies of all of the Service Agreements.

 



 5 

 

 

(vii)            There are no contracts for sale of all or any portion of the
Properties.

 

(viii)          The Borrowers have no employees.

 

(ix)              There are no past-due taxes owed to any federal, state or
local authority in connection with the Properties.

 

(c)                 The Obligors hereby acknowledge and agree as follows:

 

(i)                 The execution and delivery of this Agreement and the Closing
Documents and the performance of the provisions hereof and thereof (A) do not
require the consent or approval of any person or entity which has not been
obtained prior to the date hereof and (B) will not violate or result in any
breach or violation of, or constitute a default under, any law or court order or
any agreement, indenture, mortgage, deed of trust, bank loan or credit agreement
or other instrument to which any of the Obligors is a party or by which it is
bound.

 

(ii)               There are no pending or, to the best of Obligors’ knowledge,
threatened bankruptcy, reorganization, insolvency, receivership, creditor
assignment or other similar proceedings concerning any of the Obligors, whether
voluntary or involuntary.

 

(iii)             None of the Obligors incurred any finder’s or broker’s
commission or any other commission or fee to any person in connection with the
transactions contemplated by this Agreement.

 

(iv)              Obligors, hereby voluntarily and knowingly waive (i) any and
all rights of redemption pursuant to K.S.A 60-2414(a), and (ii) any and all
rights of reinstatement.

 

(v)                Obligors have not contracted for any labor or materials which
have not been fully paid for or which may give rise to a lien, encumbrance or
charge upon the Properties.

 

(vi)              The amount of the outstanding balance of the Loan exceeds the
current value of the Properties.

 

(d)                The Obligors hereby acknowledge and agree that between the
date of this Agreement and the consummation of the Closing, the Obligors shall
not without the prior written consent of the Administrative Agent and Pass Creek

 

(i)                 Enter into or modify any contracts or agreements pertaining
to the Properties;

 

(ii)               Enter into any new leases of all or any portion of the
Properties, or any amendments to the Leases or enter into any new service or
maintenance contracts;

 

(iii)             Convey or remove from the Real Properties, or from any other
location where so located, any of the personal property or intangible property
comprising the Properties; and

 



 6 

 

 

(iv)              Take any action or refrain from taking any action, the result
of which would result in a material adverse effect on the physical condition or
value of the Properties.

 

(e)                The Obligors jointly and severally, for themselves, their
successors, heirs, executors, administrators and assigns agree to indemnify,
defend and hold Administrative Agent, Pass Creek, its designee, and their
respective affiliates, employees, directors, officers, shareholders, attorneys,
agents, successors and assigns harmless from and against any and all losses,
costs, damages and expenses, including reasonable attorneys’ fees and court
costs, suffered or incurred by any of such indemnitees as a direct or indirect
result of or in connection with any breach of any of the covenants,
representations and warranties of the Obligors set forth herein or in any of the
Closing Documents. Obligors acknowledge that the effectiveness of the Release
and Covenant is premised on the representations, warranties and covenants made
herein by Obligors. This section shall survive the Closing and termination of
this Agreement.

 

7.                   Statement of Intent; No Merger. Administrative Agent, Pass
Creek and the Obligors expressly state that it is their desire and intention
that no merger or other termination or extinguishment of titles, estates or
other interests shall occur as a result of any of the assignments, conveyances
or other transfers contemplated hereunder or under the Closing Documents, even
though Pass Creek and/or its designee will become the owner and holder of
multiple interests in the Real Properties and, accordingly, the Mortgages and
all of the other Loan Documents shall continue in full force and effect after
the acquisition of the Properties by Pass Creek or its designee, as applicable.
Without intending to limit the generality of the foregoing sentence, it is the
desire and intention of Pass Creek and the Obligors that each title, estate and
other interest held by Pass Creek or its designee, as applicable, pursuant to a
separate instrument shall be completely separate and distinct from each other
title, estate or interest, and, more specifically, Pass Creek’s or its
designee’s, as applicable, title to the Properties obtained pursuant to the
Closing Documents shall not merge with Pass Creek’s or Administrative Agent’s
liens and security interests in the Properties obtained pursuant to the Loan
Documents.

 

8.                   Covenant Not To Sue; Release.

 

(a)                Subject to the provisions of Sections 8(c) and 8(d) below,
Administrative Agent and Pass Creek shall deliver the Release and Covenant to
H&K at Closing, in the form of Exhibit D attached hereto. The Release and
Covenant shall constitute a release, satisfaction, and discharge of the
indebtedness, obligations or liabilities evidenced or secured by the Loan
Documents, except and specifically excluding the amounts owed as described on
Schedule 8(a) attached hereto and made a part hereof (collectively the “Excluded
Obligations”). The Release and Covenant shall not constitute a release,
satisfaction or discharge of any: (i) action brought by the Administrative Agent
or Pass Creek under the Loan Documents, at law or in equity for the purpose of
obtaining from any Borrower title to the Properties or easement or other rights
in the Properties, (ii) render ineffective or unenforceable Administrative
Agent’s or Pass Creek’s right to foreclose the Mortgages or to pursue any of
their other rights or remedies under the Loan Documents in any manner except
that neither Administrative Agent nor Pass Creek shall have any right to pursue
or obtain (except with respect to the Excluded Obligations) a deficiency and/or
a personal judgment or award against the Obligors or any Borrower Related Party
(as such term is defined in the Release and Covenant), (iii) otherwise affect
the provisions of the Loan Documents, (iv) render ineffective or unenforceable
Administrative Agent’s or Pass Creek’s right to collect any amounts due from any
Obligor with respect to the Excluded Obligations, (v) render ineffective or
unenforceable Administrative Agent’s or Pass Creek’s right to collect any
amounts due from any Obligor with respect to any obligation to Administrative
Agent or Pass Creek which is not related to the Loan, (vi) render ineffective or
unenforceable Administrative Agent’s or Pass Creek’s right to collect any
amounts due from Guarantor with respect to the DIL Note, or (vii) render
ineffective or unenforceable Administrative Agent’s or Pass Creek’s right to
enforce their respective rights under this Agreement.

 



 7 

 

 

(b)                The Obligors hereby jointly and severally release and forever
discharge Administrative Agent, Pass Creek and their respective affiliates,
employees, directors, officers, shareholders, attorneys, agents, successors and
assigns of and from any and all agreements, representations, warranties,
covenants, indemnities, actions, claims, demands, damages, debts, losses,
indebtedness, causes of action either at law or in equity and obligations of
whatever kind or nature, whether known or unknown, direct or indirect, new or
existing and all other duties and liabilities whatsoever which any of them may
have under or in connection with the Loan Documents or the Loan.

 

(c)                Notwithstanding anything contained in this Agreement to the
contrary, neither the Release and Covenant nor the release set forth in Section
8(b) above nor any of the other provisions hereof nor any provision of
applicable law shall be deemed to release, discharge or otherwise affect: (i)
any of the agreements, representations, warranties, covenants, indemnities or
other duties, obligations or liabilities of the parties hereto as set forth in
or arising from the provisions of this Agreement or the Closing Documents; or
(ii) any of the Obligors’ environmental indemnification provisions set forth in
the Loan Documents, which expressly survive the Closing, the foreclosure of the
Mortgages or any deed or other transfer in lieu of such foreclosure.

 

(d)                Notwithstanding anything contained herein to the contrary,
the Release and Covenant shall be null and void if:

 

(i)                 any suit, action, claim or proceeding (A) to enjoin, rescind
or otherwise set aside the Transfer of all or any portion of the Properties to
Pass Creek and/or its designee or any other transactions consummated pursuant to
this Agreement or the Closing Documents, (B) to challenge the validity or
enforceability of the Transfer of the Properties to Pass Creek and/or is
designee or any of such other transactions, or (C) which might otherwise
adversely affect the validity or enforceability of the Transfer of the
Properties to Pass Creek and/or its designee or any of such other transactions
arising from this Agreement (any such suit, action, claim or proceeding being
hereinafter referred to as an “Adverse Proceeding”) has been or is commenced or
made by or on behalf of the Obligors, the Borrower Related Parties (as defined
in the Release and Covenant) or any of their respective successors or assigns;
or

 

(ii)               any Adverse Proceeding has been or is commenced or made by
any person or entity other than the Obligors, the Borrower Related Parties, Pass
Creek or its designee (a “Third Party”) and, as a result of such Adverse
Proceeding, Pass Creek or its designee, as the case may be, is obligated to
convey (or reconvey, as the case may be) all or any portion of the Properties to
any Borrower or to a receiver, trustee or other party for the benefit of the
Obligors or any of their respective creditors; or

 

(iii)             any Adverse Proceeding has been or is commenced or made by or
on behalf of the Obligors, the Borrower Related Parties or any of their
respective successors or assigns and, as a result of such Adverse Proceeding,
Administrative Agent, Pass Creek or its designee suffers any loss, cost, damage
or expense against which the Obligors fail to fully indemnify, defend and hold
Administrative Agent, Pass Creek, its designee and their respective successors
and assigns harmless as required under Section 8(e) below; or

 



 8 

 

 

(iv)              any Obligor files a voluntary petition in bankruptcy or is
adjudicated a bankrupt or insolvent or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal, state, or other
statute or law; or

 

(v)                the commencement of any involuntary petition in bankruptcy
against any Obligor or the institution against any Obligor of any
reorganization, arrangement, composition, readjustment, dissolution, liquidation
or similar proceedings under any present or future federal, state or other
statute or law; or

 

(vi)              Any of Obligors’ representations or warranties contained
herein are untrue, or any Obligor breaches any of their respective obligations
under this Agreement or any of the Closing Documents.

 

(e)       The Obligors hereby jointly and severally agree to indemnify, defend
(with counsel reasonably satisfactory to Administrative Agent or Pass Creek, as
applicable) and hold Administrative Agent, Pass Creek and their respective
affiliates, employees, directors, officers, shareholders, attorneys, agents,
successors and assigns harmless from and against any and all losses, damages,
claims, liability, costs and expenses (including court costs and reasonable
attorneys’ fees) that may be suffered or incurred by any such indemnitees as a
direct or indirect result of or in connection with any Adverse Proceedings
commenced by or on behalf of the Obligors or any of their respective successors
or assigns.

 

9.                   Obligations to Third Parties. The Obligors hereby
acknowledge and agree that the acceptance by Pass Creek or its designee, if
applicable, of title to the Properties pursuant to the terms of this Agreement
shall not create any obligations on the part of Pass Creek or its designee to
third parties which have or may have claims of any kind whatsoever against any
of the Obligors with respect to the Properties, and that neither Pass Creek nor
its designee assumes, or agrees to discharge, any liabilities pertaining to the
Properties which occurred or accrued prior to the Closing Date. No person or
entity not a party to this Agreement shall have any “third party beneficiary” or
other rights hereunder.

 

10.               Future Assurances; Power of Attorney. The Obligors hereby
acknowledge and agree that they shall hereafter execute and deliver, or cause to
be executed and delivered, and do or cause to be done such further acts as may
reasonably be deemed by Administrative Agent or Pass Creek to be necessary or
desirable to carry out and effectuate the intent of this Agreement and the
Closing Documents. Obligors hereby grant a power of attorney in favor of Pass
Creek which shall irrevocably constitute and appoint Pass Creek as Obligors’
true and lawful agent and attorney-in-fact, with full power of substitution, for
Obligors and in Obligors’ name, place and stead, or otherwise, solely with
respect to the Properties, and carry out and effectuate the intent of this
Agreement and the Closing Documents, to: (a) endorse any checks or drafts
payable to Obligors in the name of and in favor of Pass Creek as provided
herein; (b) to demand and receive from time to time any and all property,
rights, titles, interests and liens hereby sold, assigned and transferred, or
intended so to be, and to give receipts for same; (c) to collect all rent,
revenues and income, (d) from time to time, to institute and prosecute, in Pass
Creek’s own name, any and all proceedings at law, in equity, or otherwise, that
Pass Creek may deem proper in order to collect, assert or enforce any claim,
right or title, of any kind, in and to the property, rights, titles, interests
and liens hereby sold, assigned or transferred, or intended so to be, and to
defend and compromise any and all actions, suits or proceedings with respect to
any of the said property, rights, titles, interests and liens; (e) execute and
date any document on behalf of Obligors necessary or desirable to carry out and
effectuate the intent of this Agreement, the Closing Documents or the Closing
Instructions, and (f) generally to do all and any such acts and things in
relation to the Properties as Pass Creek shall in good faith deem advisable.
Obligors hereby declare that the appointment made and the powers granted
pursuant to such power of attorney are coupled with an interest and are and
shall be irrevocable by Obligors in any manner, or for any reason.

 



 9 

 

 

11.               Remedies. In the event of a breach or default by the Obligors
of any agreements, covenants, representations, warranties, indemnities or other
duties or obligations hereunder or under any of the Closing Documents,
Administrative Agent and Pass Creek and its designee shall be entitled to
exercise any and all rights and remedies available at law or in equity. The
Obligors acknowledge and agree that money damages may not be an adequate remedy
for a breach by the Obligors of any of their respective agreements, covenants,
representations, warranties, indemnities or other duties or obligations under
this Agreement or the Closing Documents and that Administrative Agent and Pass
Creek (and its designee) and their respective nominees shall have the absolute
right to the remedies of injunctive relief and specific performance, both
temporary and permanent, without bond, to enforce the agreements, covenants,
representations, warranties, indemnities and other duties and obligations of the
Obligors under this Agreement and the Closing Documents, which relief shall be
cumulative and not exclusive of any right, remedy or relief otherwise available
to Administrative Agent or Pass Creek (or its designee) at law or in equity.

 

12.               Survival. The obligations and liabilities of the parties
hereunder and under the Closing Documents are intended to survive the Closing
and shall not be deemed to be merged into any deed or any other document
delivered in connection with the Closing.

 

13.               Applicable Law. This Agreement and the Closing Documents shall
be construed and enforced in all respects in accordance with the laws of the
State of Kansas, excluding its choice of law rules.

 

14.               Time. Time is of the essence of this Agreement.

 

15.               Entire Agreement. This Agreement, the Credit Agreement and the
Closing Documents contain the entire agreement between the parties relating to
the transaction contemplated hereby, and all prior or contemporaneous
agreements, understandings, representations and statements, oral or written, are
merged herein.

 

16.               Joint and Several Liability; Successors. The obligations of
Obligors under this Agreement and the Closing Documents shall be joint and
several. This Agreement shall be binding on and inure to the benefit of the
parties hereto, and their respective heirs, legatees, executors, estates, legal
representatives, assigns and other successors. Pass Creek and its designee shall
have the right to assign their rights, title, obligations, duties and interests
in this Agreement and the Closing Documents directly or indirectly to any other
person or entity; provided that notice of any such assignment shall be provided
to Administrative Agent. None of the Obligors shall have the right to assign
their respective obligations, duties or liabilities arising in connection with
this Agreement or the Closing Documents directly or indirectly without the prior
written consent of Administrative Agent and Pass Creek.

 

17.               Counterparts; Electronic Transmission. This Agreement may be
executed in any number of counterparts and each of such counterparts shall, for
all purposes, be deemed to be an original, and all such counterparts shall
together constitute but one and the same agreement. This Agreement may be
executed by one or more parties hereto as a facsimile, telecopy, pdf or other
reproduction, and an executed copy of this Agreement may be delivered by one or
more parties hereto by facsimile, e-mail or other electronic transmission
pursuant to which the signature of or on behalf of such party can be seen, and
such execute and delivery shall be considered valid, binding and effective for
all purposes.

 



 10 

 

 

18.               Severability. If any provision of this Agreement or the
Closing Documents or the application thereof to any party or circumstance shall
be determined by any court of competent jurisdiction to be invalid or
unenforceable to any extent, the remainder of this Agreement and the Closing
Documents or the application of such provision to persons or circumstances,
other than those as to which it is determined invalid or unenforceable, shall
not be affected thereby, and each provision of this Agreement and the Closing
Documents shall be valid and shall be enforced to the fullest extent permitted
by law.

 

19.               Captions. The captions in this Agreement are inserted only as
a matter of convenience and for reference and in no way define, limit or
describe the scope of this Agreement or the scope or content of any of its
provisions.

 

20.               Attorneys’ Fees. Except as otherwise expressly provided to the
contrary in this Agreement, the Obligors, jointly and severally, shall be
responsible for paying all attorneys’ fees and other costs with respect to the
negotiation of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, the fees and expenses of
Holland & Knight LLP, as counsel to the Administrative Agent and Pass Creek, and
of one firm of local counsel in each relevant jurisdiction for each such party.
In the event that any dispute between the parties hereto should result in any
legal action or proceeding, the prevailing party shall be reimbursed by the
losing party for all reasonable costs and attorneys’ fees, including, but not
limited to, attorneys’ fees incurred in the course of appeal.

 

21.               Notices. Any notice, request or demand given or made under
this Agreement or any of the Closing Documents shall be in writing and shall be
hand delivered or sent by Federal Express or other reputable courier service or
by postage prepaid registered or certified mail, return receipt requested, and
shall be deemed given (i) when received at the following applicable addresses if
hand delivered or if sent by Federal Express or other reputable courier service,
and (ii) five (5) business days after being postmarked and addressed as follows
if sent by registered or certified mail, return receipt requested:

 

If to any Borrower or the Guarantor:

[Insert Borrower Name]

4040 Broadway, Suite 508
San Antonio, Texas 78209

 

Attn: Louis Schott, Chief Executive Officer

Telephone: (210) 451-5545

Electronic Mail: lgschott@hotmail.com

    With copy to:

Dickinson Wright PLLC

350 East Las Olas Blvd., Suite 1750

Ft. Lauderdale, Florida 33301

Attn: Joel D. Mayersohn

Telephone: (954) 991-5426

Facsimile: (844) 670-6009

Electronic Mail: jmayersohn@dickinsonwright.com

    If to Pass Creek or its designee:

Pass Creek Resources

404 Broadway, Suite 508

San Antonio, Texas

Attn: Robert Watson Jr.

Telephone: (210) 451-5545

Facsimile: (210) 463-9297

Electronic Mail: rwatson@passcreekresources.com

    With copy to:

Holland & Knight LLP

131 S. Dearborn St., 30th Floor

Chicago, Illinois 60603

Attn: Joshua M. Spencer

Telephone: (312) 715-5709

Facsimile: (312) 578-6666

Electronic Mail: joshua.spencer@hklaw.com

    If to Administrative Agent:

Cortland Capital Market Services LLC

225 W. Washington Street, 21st Floor

Chicago, Illinois 60606

Attn: Legal Department and Maria Villagomez

Facsimile: (312) 376-0751

Electronic Mail: legal@cortlandglobal.com and
CPCagency@cortlandglobal.com

    With copy to:

Holland & Knight LLP

131 S. Dearborn St., 30th Floor

Chicago, Illinois 60603

Attn: Joshua M. Spencer

Telephone: (312) 715-5709

Facsimile: (312) 578-6666

Electronic Mail: joshua.spencer@hklaw.com

 

Any addresses or names specified above may be changed by a notice given by the
party desiring the change to the other parties in accordance with the foregoing
provisions.

 

22.               Transfers Absolute; No Duress.

 

(a)                The Obligors acknowledge and agree that: (i) the Transfer of
the Properties to Pass Creek or its designee, as applicable, is an absolute
conveyance and transfer of all of the right, title and interest of the Borrowers
(as applicable) in and to the Properties in fact as well as form and is not
intended as a mortgage, trust conveyance, deed of trust or security instrument
of any kind; (ii) the consideration for such Transfer is legally adequate and
provides a reasonably equivalent value for such Transfer; and (iii) the Obligors
have no further interest (including rights of redemption) or claims in or to the
Properties or to the proceeds and profits which after the Closing Date may be
derived therefrom, of any kind whatsoever.

 

(b)                The Transfer of the Properties to Pass Creek or its designee,
as applicable, and the other acts taken and to be taken by the Obligors pursuant
to this Agreement and the Closing Documents are being made at the request of
Obligors and are the free and voluntary acts of the Obligors, and that in
executing and delivering this Agreement and the Closing Documents and in
directing the execution thereof, the Obligors are not acting under a
misapprehension as to the effect thereof, nor under any duress, undue influence
or misrepresentation by Administrative Agent or Pass Creek or its designee. The
Obligors acknowledge that they have been represented by competent and
experienced legal counsel in connection with the negotiation of this Agreement.

 



 11 

 

 

23.               Consent to Jurisdiction. TO INDUCE PASS CREEK AND
ADMINISTRATIVE AGENT TO ACCEPT THIS AGREEMENT, EACH OBLIGOR IRREVOCABLY AGREES
THAT, SUBJECT TO PASS CREEK'S SOLE AND ABSOLUTE ELECTION, ALL ACTIONS OR
PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT WILL BE
LITIGATED IN COURTS HAVING SITUS IN TOPEKA, KANSAS. EACH OBLIGOR HEREBY CONSENTS
AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN TOPEKA, KANSAS,
WAIVES PERSONAL SERVICE OF PROCESS UPON SUCH OBLIGOR, AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO SUCH OBLIGOR AT
THE ADDRESS STATED IN THIS AGREEMENT AND SERVICE SO MADE WILL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT.

 

24.               WAIVER OF RIGHT TO TRIAL BY JURY. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY KNOWINGLY AND VOLUNTARILY
MUTUALLY (A) WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM,
COUNTERCLAIM, CROSS-CLAIM, THIRD-PARTY CLAIM, DISPUTE, DEMAND, SUIT OR
PROCEEDING ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AND (B) AGREE THAT ANY SUCH ACTION, CLAIM,
SUIT OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

25.               Confidentiality. Obligors shall, at all times prior to and
post-Closing, maintain the confidentiality of this Agreement, including any
communications, statements, discussions, negotiations, settlement discussions
and exchanges related hereto, and shall not, except as required by law,
governmental regulation applicable to any Obligor or any Obligor’s filing or
disclosure obligations with the Securities and Exchange Commission, disclose the
terms of this Agreement or of the transaction contemplated hereby, to any third
parties whomsoever other than attorneys and accountants representing Obligors,
Pass Creek, the Administrative Agent and such other persons whose assistance is
required in carrying out the terms of this Agreement, without Pass Creek’s and
Administrative Agent’s express, written consent. In the event any Obligor is
required by a court order to disclose the terms of this Agreement, such Obligor
shall endeavor to give no less than ten (10) days written notice to
Administrative Agent and Pass Creek. Obligors shall not at any time issue a
press release or otherwise communicate with media representatives regarding this
Agreement or the transaction contemplated hereby, whether prior to or
post-Closing, unless such release or communication has received the prior
written approval of Administrative Agent and Pass Creek, which approval may be
withheld by such parties in their sole discretion. This section shall survive
the Closing or termination of this Agreement.

 

26.               Guaranty of Excluded Obligations. Guarantor hereby
unconditionally and irrevocably guaranties to Administrative Agent, for the
benefit of the Administrative Agent and Pass Creek, the punctual payment and
performance when due, whether at stated maturity or by acceleration or
otherwise, of: (i) the Excluded Obligations and (ii) the DIL Note. This Guaranty
is a present and continuing guaranty of payment and not of collectibility, and
Administrative Agent shall not be required to prosecute collection, enforcement
or other remedies against any Borrower or any other guarantor of the Excluded
Obligations or the DIL Note (as applicable), or to enforce or resort to any
collateral for the repayment of the Excluded Obligations or DIL Note or other
rights or remedies pertaining thereto, before calling on Guarantor for payment.
If for any reason the Borrowers shall fail or be unable to pay, punctually and
fully, any of the Excluded Obligations or the DIL Note, the Guarantor shall pay
such obligations to Administrative Agent, for the benefit of the Administrative
Agent and Pass Creek, in full immediately upon demand. One or more successive
actions may be brought against the Guarantor, as often as Administrative Agent
deems advisable, until all of the Excluded Obligations and the DIL Note are paid
and performed in full.

 

 12 

 



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 13 

 

 

IN WITNESS WHEREOF, the parties have caused these presents to be executed the
day and year first above written.

 

  BORROWERS:         ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation         By:        Name: Louis Schott   Title: Chief Executive
Officer         BLACK RAVEN ENERGY, INC., a Nevada corporation         By:    
Name: Louis Schott   Title: Chief Executive Officer         WORKING INTEREST,
LLC, a Kansas limited liability company         By:     Name: Louis Schott  
Title: Chief Executive Officer         ADENA, LLC, a Colorado limited liability
company         By:     Name: Louis Schott   Title: Chief Executive Officer    
    KANSAS HOLDINGS, LLC, a Delaware limited liability company         By:
                          Name: Louis Schott   Title: Chief Executive Officer

 

 





[Signature Page to Deed in Lieu of Foreclosure Agreement]

 



 

 

 

  BLACK SABLE ENERGY, LLC, a Texas limited liability company         By:   
             Name: Louis Schott   Title: Chief Executive Officer

 

 



[Signature Page to Deed in Lieu of Foreclosure Agreement]



 

 

 

 



  GUARANTOR:         ENERJEX RESOURCES, INC., a Nevada corporation         By:
                     Name:        Title:  

 

 

[Signature Page to Deed in Lieu of Foreclosure Agreement]



 

 

 

 

  PASS CREEK:         PASS CREEK RESOURCES LLC, a Delaware limited liability
company         By:                   Name:        Title:  

 

 

[Signature Page to Deed in Lieu of Foreclosure Agreement]

 

 

 

 



  ADMINISTRATIVE AGENT:         CORTLAND CAPITAL MARKET SERVICES LLC, a Delaware
limited liability company         By:                             Name:       
Title:  

 

 



[Signature Page to Deed in Lieu of Foreclosure Agreement]



 

 

 

 

Schedule 8(a)

 

Excluded Obligations

 

Payment Summary  Payoff Amount  Credit Facility Amendment Fee (per First
Amendment)  $70,000.00  Outstanding principal balance of Guarantor Note 
$93,767.47  Outstanding Legal Fees and Expenses  $183,518.75  Credit Facility
Net Revenue Repayments  $71,959.69  Payments Owed to Haas Petroleum (paid by
Pass Creek)  $25,060.06  Fees owed to Cortland Capital Market Services LLC 
$6,250.00  Total Payment Obligations  $450,555.97 

 



 

 